DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0305512 (Kitajima) in view of US2013/0236755 (Goldberg).
For claim 1, Kitajima teaches a light emitting device (fig. 1A-1C and fig. 4) comprising: 
a light emitting element (fig. 1C, 13, [0017]); and 
a wavelength conversion member (fig. 1C, 14 and 15, fig. 4, 14a, 14b, 15A, [0017]) comprising: 
a wavelength conversion part configured to convert light emitted from the light emitting element into light having a different wavelength and to output the light having the different wavelength (14a, [0030]), 
an enclosing part enclosing the wavelength conversion part (14b, [0030]), and
a conducting layer disposed on the enclosing part and surrounding the wavelength conversion part (fig. 4, 15a).
Kitajima does not teach the conducting layer comprises ruthenium oxide. However, Goldberg teaches a conducting layer may be formed from ruthenium oxide ([0023]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the ruthenium oxide of Goldberg as a simple substitution for the conducting material used in conducting layer 15a of Kitajima as the substituted components and their functions were known in the art and the substitution would have yielded predictable results.  In the present case, the substituted component provides an alternative conducting material.  See MPEP 2143 I.B.
For claim 2, Kitajima teaches the enclosing part is configured not to perform at least one of: wavelength conversion of the light emitted from the light emitting element into light having a different wavelength, or external release of the light ([0034], enclosing part 14b reflects light and does not contain the fluorescent to convert light).
For claim 3, Kitajima teaches  the conducting layer is an anomaly detection element configure to detect whether an anomaly such as breakage occurs in the wavelength conversion part ([0056]).
For claim 4, Kitajima teaches the wavelength conversion part has a light incident face on which the light emitted from the 32 4831-8174-1284.1Atty. Dkt. No. 103715-0180 light emitting element is incident; and the conducting layer is disposed on the light incident face side ([0040], [0043]). 
For claim 5, Kitajima teaches the wavelength conversion member further comprises a metal film disposed outside the wavelength conversion part and electrically connected to the conducting layer (fig. 1C, 22, [0039]).
For claim 6, Kitajima teaches a heat dissipating member connected to the wavelength conversion member; wherein the conducting layer is disposed on a side of the wavelength conversion member that faces the heat dissipating member (fig. 1C, 12, [0022]).
For claim 7, Kitajima teaches the conducting layer (fig. 1C, 15) is not in contact with the heat dissipating member (fig. 1C, 12).
For claim 8, the combination teaches the conducting layer is an oxide (ruthenium oxide as discussed in the rejection of claim 1 above which is the same material of the instant application, see [0073]-[0074] of specification of instant application). Kitajima does not explicitly teach “the conducting layer has a wire resistance change of 2.5% at most when stored for 100 hours after changing a storage environment from room temperature to a temperature of 85°C and a humidity of 85%.” However, these appear to be inherent properties of ruthenium oxide which is used in both the instant application and the combination of the prior art. Therefore, the combination of the prior art inherently meets the additional limitations of claim 8.
For claim 9, the combination teaches the conducting layer is an oxide (ruthenium oxide as discussed in the rejection of claim 1 above which is the same material of the instant application, see [0073]-[0074] of specification of instant application). Kitajima does not explicitly teach “the conducting layer has a transmittance of 60% at most relative to the light emitted from the light emitting element, and has a wire resistance change of 2.5% at most when stored for 100 hours after changing a storage environment from room temperature to a temperature of 85°C and a humidity of 85%.” However, these appear to be inherent properties of ruthenium oxide which is used in both the instant application and the combination of the prior art. Therefore, the combination of the prior art inherently meets the additional limitations of claim 9.
For claim 10, the combination teaches the conducting layer is an oxide (ruthenium oxide as discussed in the rejection of claim 1 above which is the same material of the instant application, see [0073]-[0074] of specification of instant application). Kitajima does not explicitly teach “the conducting layer has a transmittance of 60% at most relative to the light emitted from the light emitting element, and has a wire resistance change of 2.5% at most when stored for 100 hours after changing a storage environment from room temperature to a temperature of 85°C and a humidity of 85%.” However, these appear to be inherent properties of ruthenium oxide which is used in both the instant application and the combination of the prior art. Therefore, the combination of the prior art inherently meets the additional limitations of claim 10.
	For claim 11, Kitajima teaches an optical part comprising: 
a base (fig. 1C, 14 and 15, fig. 4, 14a, 14b, 15A, [0017]) having: 
a wavelength conversion part outputting light having a different wavelength from a wavelength of light incident on the base (14a, [0030]); and 
an enclosing part enclosing lateral faces of the wavelength conversion part (14b, [0030]), and 
a conducting layer disposed on an upper face or a lower face of the enclosing part, and surrounding the wavelength conversion part (fig. 4, 15a).
Kitajima does not teach the conducting layer comprises ruthenium oxide. However, Goldberg teaches a conducting layer may be formed from ruthenium oxide ([0023]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the ruthenium oxide of Goldberg as a simple substitution for the conducting material used in conducting layer 15a of Kitajima as the substituted components and their functions were known in the art and the substitution would have yielded predictable results.  In the present case, the substituted component provides an alternative conducting material.  See MPEP 2143 I.B.
For claim 12, the combination teaches the conducting layer is an oxide (ruthenium oxide as discussed in the rejection of claim 1 above which is the same material of the instant application, see [0073]-[0074] of specification of instant application). Kitajima does not explicitly teach “the conducting layer is an oxide, and has a sheet resistivity change of less than 3% when stored for 50 hours or 100 hours after changing a storage environment from room temperature to a temperature of 1000C.” However, these appear to be inherent properties of ruthenium oxide which is used in both the instant application and the combination of the prior art. Therefore, the combination of the prior art inherently meets the additional limitations of claim 12.
For claim 13, the combination teaches the conducting layer is an oxide (ruthenium oxide as discussed in the rejection of claim 1 above which is the same material of the instant application, see [0073]-[0074] of specification of instant application). Kitajima does not explicitly teach “the conducting layer has a transmittance of 60% at most relative to visible light and a sheet resistivity change of less than 3% when stored for 50 hours or 100 hours after changing a storage environment from room temperature to a temperature of 1000C.” However, these appear to be inherent properties of ruthenium oxide which is used in both the instant application and the combination of the prior art. Therefore, the combination of the prior art inherently meets the additional limitations of claim 13.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael W Carter whose telephone number is (571)270-1872. The examiner can normally be reached M-F, 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael Carter/           Primary Examiner, Art Unit 2828